Follow-up of the energy efficiency national action plans: a first assessment (short presentation)
You pointed out that we have slightly dimmed the lighting in the Chamber. I imagine that it is in order to make energy savings.
That is fitting, since the next item is a short presentation of the report by Mr Gyürk, on behalf of the Committee on Industry, Research and Energy, on follow-up of the energy efficiency national action plans: a first assessment.
Thank you for the floor, Mr President. Commissioner, the gas crisis in January certainly had one positive outcome. It enlivened the dialogue on energy policy in every Member State.
Likewise, here in the European Parliament, there has been a lot of discussion about various alternative transportation routes, the expansion of storage capacities, as well as the future role of nuclear energy. However, we have devoted unduly scant attention to energy efficiency. I am particularly pleased that the report on the National Energy Efficiency Action Plans has provided an opportunity to discuss this topic during the last few weeks.
The significance of energy efficiency lies in its ability to achieve perceptible results faster than by any other means. As Energy Commissioner Andris Piebalgs has recently pointed out, EU measures on off mode devices could reduce standby losses by the equivalent of Hungary's annual energy consumption.
We cannot emphasise enough that energy efficiency may remedy all problems concerning energy policy. First and foremost, it may help moderate Europe's energy dependence on third countries. In addition, energy efficiency may also have a beneficial influence on the competitiveness of European industry, and may reduce the burden on our environment. Let us also remember that improving energy efficiency can also reduce the burden on the most vulnerable consumers.
Naturally, there are great differences in circumstance and potential as well as in legislative initiatives among the Member States. Therefore, we agree with the 2006 EU Directive setting out measures for the Member States to summarise in National Action Plans their planned measures for improving energy efficiency.
In the current report, we attempted to draw general conclusions regarding the aforementioned Action Plans. At the same time, our goal was to define necessary future steps in EU legislation. I would like to draw attention to a few crucial points in the report.
First of all, the report calls on the Commission to take stronger action against delays in preparing National Energy Efficiency Action Plans. This time, it must be thoroughly examined whether the plans are accompanied by practical steps taken by the Member States. A major shortcoming of several National Action Plans is that they are a far cry from their governments' policies.
Secondly, resources dedicated to improving energy efficiency need to be increased at both national and Community levels. As a result of the financial crisis, there are very few European citizens who can afford to invest in their energy efficiency. Therefore, existing energy efficiency incentive projects must be expanded at once. This leads us to the next seven-year Community budget, in which energy efficiency must be further emphasised, and tax breaks may also contribute towards genuine improvements.
Thirdly, there is a continued need for legislation in energy efficiency in the European Union. I believe that the European Commission's recommendations have set the right direction in this area. Stricter legislation on the energy consumption of buildings could result in considerable savings, for instance.
Fourthly, national governments must take on a pioneering role in the development of energy efficient solutions. These efforts should be mirrored in extensive education campaigns. Consumers will only set out to invest in their energy efficiency if they are fully aware of its benefits to them.
Lastly, I would like to share one more thought. It is my belief that energy efficiency cannot be treated as a second-rate cause even during a time of recession. What is more, energy efficiency programmes can create hundreds of thousands of jobs in Europe. In a year of massive layoffs, this aspect is hardly beside the point.
Member of the Commission. - Mr President, I welcome the opportunity to address this part-session of the European Parliament covering, inter alia, the subject of the Commission's assessment of the National Energy Efficiency Action Plans (NEEAPs), which was presented in the Second Strategic Energy Review package in November 2008 and the earlier Commission communication of January 2008.
A more detailed technical synthesis of the Commission's assessment of the NEEAPs will be presented in the Commission's NEEAP document this spring.
I would, therefore, like to take this opportunity to thank the rapporteur, Mr Gyürk, on his work, as well as the Committee on Industry, Research and Energy (ITRE) for its valuable discussions and comments.
In the past few years, the Commission has stated very clearly that energy efficiency is the first priority of the European Union energy policy and a very important cornerstone to meeting the 2020 by 2020 targets, and National Energy Efficiency Action Plans play a central role in this respect. The Directive on energy end-use efficiency and energy services sets an obligation, as you know, for the Member States to present these, and to show how, in practice, they are going to achieve their national targets for energy efficiency.
The original deadline for their submission by the Member States was 30 June 2007 but, as you know, many Member States unfortunately were late. The last NEEAPs arrived at the Commission in June 2008.
At this stage, the Commission has completed all the individual assessments and sent letters with the results of those assessments to all Member States. As a follow-up, a number of bilateral meetings took place, and a number of Member States declared they would themselves like to improve their NEEAPs in the coming few months. As has been noted by the members of the ITRE Committee, the first National Energy Efficiency Action Plans have proved to be a really useful exercise. Indeed, many Member States have, for the first time, prepared comprehensive plans of action on energy savings. Many of them confirmed that they found the cross-sectoral effort needed to prepare them very useful.
Under the Energy Services Directive, NEEAPs have only a limited role. However, the Commission, in its communication of November 2008, and in other recent statements has always encouraged Member States to broaden their role.
The Commission will prepare a new European Union Energy Savings Action Plan that will strengthen and better focus European Union actions, helping EU Member States and EU businesses and EU citizens to save energy in a cost-effective way.
In your report, you urged the Commission to propose a binding target for energy savings. The current energy savings objective of 20% of primary energy saving in 2020 today represents a non-binding target, as you know. However, the Commission believes that, with the climate and energy package, as well as the proposals in the Second Strategic Energy Review, we can reach 20%.
Mr Gyürk's report also rightly indicated that financial support must be increased. Financial issues relating to energy savings were recognised by the Commission in the European Economic Recovery Plan of 26 November 2008, and in other coordinated efforts which aim to help create jobs, which are often in small and medium-sized companies, since investments in energy efficiency, and especially in buildings, are mostly related to small-scale renovation projects.
In conclusion, I would like to recall that during the mandate of this Commission, EU leaders have given a real commitment to promoting energy efficiency. Boosting investment in energy efficiency and related new technologies offers an essential contribution to sustainable development and also to security of supply. Energy efficiency has a wider impact, far beyond energy policy. It has a positive effect on the European Union economy in general: increasing efficiency helps create new jobs, stimulates economic growth and improves competitiveness. As you rightly mentioned, that is exactly what we should be doing in these difficult and challenging times.
The item is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
It is clear that oil prices are falling, but once the current economic crisis has passed, prices will rise again. Therefore, let me remind you that it is important to diversify EU energy sources and supply routes more with the aim of mitigating the negative effects which may arise due to a future oil crisis.
The dependency of EU Member States, in particular EU 'energy islands', on the import of energy supplies and existing infrastructure varies. Can we talk of a single energy market, if, for example, the Baltic States, including Lithuania, are energy islands? Europe's inability to speak to the main energy suppliers with one voice is also an acute problem. On paper, we are creating an ambitious European energy policy but, in practice, the bilateral energy policy continues to dominate. Fellow Members, the politicisation of the energy sector does not contribute to stability. We could and should try to change the situation through diversification and solidarity. We must complete the missing energy links and establish an EU coordinating mechanism, aimed at reacting to similar crises. It is essential that Member States which are most dependent on energy supplies have sufficient reserves of these supplies. We must not only look at short-term measures for security of energy supply, but we must also consider the long-term outlook. Europe in turn must diversify energy sources and improve security of supply.
Energy efficiency is all the more important at the moment as we face real challenges concerning the provision of energy supplies to the EU and as we need to make more consistent efforts to reduce carbon dioxide emissions. I support an approach to the energy efficiency problem which is consistent with the other EU policies, in particular, the package for combating climate change and the necessity to diversify energy sources.
I firmly believe that the R&D sector must be supported as this can make a significant contribution to boosting energy efficiency. The Commission and Member State governments should give stronger support to projects intended to boost energy efficiency, whether we are talking about investments to make public transport as energy efficient as possible, insulating buildings, etc. I think that government resources should be channelled more in this direction rather than towards subsidising the price of energy, as these projects provide, at the same time, support to vulnerable consumers faced with rising energy prices.
I therefore call on Member States to come up with effective and realistic action plans, to provide citizens with as much information as possible about energy efficiency, and to cooperate through the exchange of good practice. I also urge the Commission to support national authorities, particularly in the form of technical assistance.
Energy efficiency in buildings is a particular concern relevant to countries which have inherited a large number of buildings constructed according to the poor-quality standards of the Communist era.
I would like to take this opportunity to ask the Commission to establish financing instruments and effective procedures for renovating the heating systems in these buildings, in keeping with the target of a 20% increase in energy efficiency in the EU by 2020.
Energy efficiency is one of the European Union's major objectives, the achievement of which will mark an important step towards implementing sustainable development. For this reason, apart from Member States' efforts to become actively involved in promoting policies aimed at making energy consumption more efficient, there must also be coordination at Community level in order to achieve much better results.
One way to achieve energy efficiency is to provide buildings with thermal insulation. According to a study, it is possible at Community level to reduce energy loss by roughly 27%, which means, by implication, a reduction in the costs which citizens are obliged to pay.
One problem facing the local communities which are proposing to carry out a project involving the renovation of residential heating systems is the complex procedure which they need to follow. As a result, the measures which will be taken in the future must consider simplifying these procedures. This objective of greater energy efficiency through insulating buildings must also be targeted at the disadvantaged social groups, thereby reinforcing the principle of solidarity in Europe.
Experience from the first assessment of the national action plans demonstrates in practice that conditions in the EU have not yet matured to the point at which measures to promote energy efficiency can be supported. One important weakness in the first energy efficiency national action plans, over and above the huge delay in submitting them on the part of certain Member States, including Greece, is the fact that the ambitious plans are not accompanied by clearly defined practical proposals with added value, despite the fact that, according to recent figures released by the European Commission, if the target of achieving energy savings of 20% were achieved, the EU would use approximately 400 Mtoe less primary energy and CO2 emissions would fall by 860 Mt.
Consequently, the scope of the potential which promoting energy efficiency gives us, especially at a time of economic recession such as the one we are experiencing now, has not been fully understood. The EU should therefore proceed without further delay to include energy efficiency in all its sectoral policies, with clear proposals and support measures, and to increase Community aid in this direction. Energy efficiency is a key point following the adoption of the package on climate change and can guarantee energy security, a reduction in emissions of greenhouse gases and an invigorated European economy.